         Case 1:01-cv-03967-LAP Document 4 Filed 08/31/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,

         -versus-                                96-CR-0515 (LAP)
                                                 01-CV-3967 (LAP)
RAYMOND JACKSON,                                 16-CV-4792 (LAP)

                Defendant.                              ORDER


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    In light of the Court of Appeals’ recent mandate

authorizing the filing of a successive 28 U.S.C. § 2255 motion,

counsel shall confer and inform the Court by letter no later

than September 10 how they propose to proceed.


SO ORDERED.

Dated:    August 31, 2020
          New York, New York


                                          ____________________________
                                          LORETTA A. PRESKA, U.S.D.J.
